EXHIBIT 10(e)

 

PEOPLES ENERGY CORPORATION
LONG-TERM INCENTIVE PLAN
FOR DIVERSIFIED BUSINESS UNITS

(Approved November 7, 2001, amended December 5, 2001 and December 4, 2002)

Introduction

1.1     Purpose

.
The purposes of the Long-Term Incentive Plan for Diversified Business Units (the
"
Plan
") of Peoples Energy Corporation, an Illinois corporation (the "
Company
"), are (i) to align management interests with value creation at the business
unit level, (ii) to reflect the early lifecycle stages of the Company's
diversified businesses and the unique performance measurement challenges each
poses, (iii) to advance the interests of the Company by attracting and retaining
officers for the Company's subsidiaries, divisions, joint ventures or other
units of the Company's business and (iv) to motivate such officers to act in the
long-term best interests of the Company's shareholders.



1.2     Certain Definitions

.



"Aggregate Sharing Percentage"

shall mean, with respect to each Business Unit, a specified percentage of the
Excess Market Value as determined by the Committee for each Business Unit.



"Award"

means any Performance Award, Equity Interest Award or Percentage Interest Award
granted under the Plan.



"Board"

shall mean the Board of Directors of the Company.



"Business Unit"

shall mean a subsidiary, division, joint venture or other unit of the Company's
business which is designated as such by the Committee.



"Cause"

shall mean (i) unsatisfactory job performance in the discretion of the Company,
or (ii) the willful and continued failure to substantially perform the duties
assigned by the Company (other than a failure resulting from the holder's
disability) in the discretion of the Company, or (iii) the willful engaging in
conduct which is demonstrably injurious to the Company or any Business Unit,
monetarily or otherwise, including conduct that, in the reasonable judgment of
the Company, no longer conforms to the standard of the Company's employees, any
act of dishonesty, commission of a felony, or a significant violation of any
statutory or common law duty of loyalty to the Company or its Subsidiaries.



"Change in Control"

shall have the meaning set forth in Section 4.7(a).



"Committee"

shall mean the Compensation Committee of the Board.



"Common Stock"

shall mean, with respect to a given Newco, the common stock of such Newco if the
Newco is organized as a corporation, or other comparable common equity
securities of such Newco if the Newco is organized as an entity other than a
corporation.



"Company"

has the meaning specified in Section 1.1 hereof.



"Divestiture"

shall mean the sale of all or substantially all of the assets or stock of a
Business Unit other than in an IPO or in a transaction with another Business
Unit or other entity controlled directly or indirectly by the Company.



"Equity Interest Award"

shall have the meaning set forth in Section 3.1 hereof.



"Excess Market Value"

shall mean, with respect to a Divestiture or IPO of a Business Unit, (a) the sum
of (i) the net consideration received by the Company (
i.e.,
the difference between the gross consideration paid to the Company and such
items as taxes, legal and intermediary fees and other transaction costs
associated with the Divestiture or IPO), including cash and the Fair Market
Value of any equity or debt instruments received or to be received by the
Company as consideration in connection with the Divestiture or IPO, and (ii) an
amount equal to the cash distributed from the Business Unit to the Company minus
(b) the sum of (i) the Company's then-current cash investment in the Business
Unit (whether in the form of debt or equity) and (ii) a minimum compounded
return, calculated quarterly at 20% per annum on the net amount of the Company's
investment in the Business Unit (taking into account cash distributions and
interest payments from the Business Unit to the Company) as determined by the
Committee in its discretion. In the case of an IPO other than an initial public
offering of the common equity securities of the Business Unit, the gross
consideration paid to the Company as referred to in clause (i) of this
definition shall be deemed to be equal to the average Public Market
Capitalization for the first 30 trading days on which the common equity
securities of Newco trade on a Securities Exchange. In the case of an initial
public offering of the common equity securities of a Business Unit, the gross
consideration shall be determined by taking the product of (x) a fraction, the
numerator of which is the gross consideration paid to the Company for the common
equity securities of the Business Unit (i.e., prior to any deduction for
underwriting, registration, legal and any other transaction fees) and the
denominator of which equals the total number of common equity securities sold in
such initial public offering, multiplied by (y) the total number of common
equity securities of the Newco outstanding (including any shares held by the
Company).



"Exchange Act"

shall mean the Securities Exchange Act of 1934, as amended.



"Fair Market Value"

shall mean the mean between the highest and lowest prices at which the Common
Stock of Newco is traded on the date on which such value is being determined, as
reported in the New York Stock Exchange Composite Transactions (or any other
established stock exchange or national market system), or if such date is not a
trading day, on the first trading day preceding such date;
provided, however,
that Fair Market Value may be determined by the Committee by whatever means or
methods as the Committee, in the good faith exercise of its discretion, shall at
such time deem appropriate.



"IPO"

shall mean, with respect to each Business Unit, either (i) an initial public
offering of all or part of the common equity securities of such Business Unit
pursuant to an effective registration statement under the Securities Act of
1933, as amended, (ii) a Spin-Off, or (iii) any other transaction resulting in
the common equity securities of the Business Unit being publicly traded on a
Securities Exchange, except a transaction where (a) the Company acquires some or
all of the equity securities of an entity any of whose common equity securities
at the time of such acquisition are publicly traded on a Securities Exchange,
(b) at or subsequent to the time of such acquisition the Business Unit is merged
with or into the acquired entity, and (c) it is the Company's intent that as
soon as practicable following such merger, the common equity securities which
are publicly traded will be acquired by the Company and/or delisted from trading
on such Securities Exchange.



"Management Committee"

shall have the meaning set forth in Section 1.3 hereof.



"Newco" shall mean the entity resulting from either the IPO of a Business Unit
or the Divestiture of a Business Unit.

"Officer"

shall have the meaning set forth in Section 1.4 hereof.



"Participant"

shall mean an Officer of a Business Unit designated by the Committee or the
Management Committee as eligible to receive awards under the Plan.



"Percentage Interest"

shall mean an individual allocation, as determined by the Committee in its
discretion, of the Aggregate Sharing Percentage applicable to the Business Unit
in which the individual is employed.



"Percentage Interest Award"

shall have the meaning set forth in Section 3.2 hereof.



"Performance Award"

shall mean a right, contingent upon the attainment of specified Performance
Measures within a specified Performance Period, to receive payment in cash of a
specified amount.



"Performance Measures"

shall mean the criteria and objectives, established by the Committee, which
shall be satisfied or met during the applicable Performance Period as a
condition to the holder's receipt of the payment with respect to a Performance
Award. Such criteria and objectives may be based on one or more Business Units
and/or on the Company as a whole and may include criteria and objectives that
can be affected by the holder of the Performance Award.



"Performance Period"

shall mean the period determined under Section 2.2(c) during which the
Performance Measures applicable to a Performance Award shall be measured.



"Plan"

shall have the meaning set forth in Section 1.1 hereof.



"Public Market Capitalization"

shall mean, with respect to a Newco, the product of (a) the closing price (or
closing bid price, as the case may be) per unit (stated in United States
dollars) of the common equity securities of Newco on the applicable Securities
Exchange on the day as of which the Public Market Capitalization is being
determined, and (b) the total number of units of common equity securities
(excluding warrants, options or similar rights to acquire such equity
securities) of such Newco issued and outstanding on such day (including any such
equity securities held by the Company).



"Securities Exchange"

shall mean a registered national securities exchange under the Exchange Act,
including the NASDAQ.



"Spin-Off"

shall mean, with respect to a Business Unit, the distribution by the Company to
its shareholders of all or part of the equity interest then owned by the Company
in the Business Unit.



"Tax Date"

shall have the meaning set forth in Section 4.4 hereof.



1.3     Administration

.
This Plan shall be administered by the Committee. The Committee shall, subject
to the terms of this Plan, select eligible persons for participation in this
Plan and determine the form, amount and timing of each Award to such persons,
the time and conditions of payment of the Award and all other terms and
conditions of the Award. The Committee may, in its discretion and for any reason
at any time, take action such that all or a portion of the Performance Period
applicable to any outstanding Performance Award shall lapse, and the Performance
Measures applicable to any outstanding Performance Award shall be deemed to be
satisfied at the maximum or any other level. The Committee shall, subject to the
terms of this Plan, interpret this Plan and the application thereof, establish
such guidelines, rules and regulations it deems necessary or desirable for the
administration of this Plan and may impose, incidental to the grant of an Award,
conditions with respect to the Award, such as limiting competitive employment or
other activities. All determinations made by the Committee in the administration
of the Plan shall be final, binding and conclusive with respect to all persons.



The Committee may delegate some or all of its power and authority hereunder to
the Chief Executive Officer (the "CEO"), such other executive of the Company
and/or a committee comprised of senior officers of the Company appointed by the
CEO (the "Management Committee") as the Committee deems appropriate and may
prescribe such limits, guidelines, rules and regulations for any such delegation
as the Committee deems appropriate.

A majority of the Committee shall constitute a quorum. The acts of the Committee
shall be either (i) acts of a majority of the members of the Committee present
at any meeting at which a quorum is present or (ii) acts approved in writing by
all of the members of the Committee without a meeting.

1.4     Eligibility

.
Awards may be granted under this Plan to such Officers of the Company and its
Business Units as the Committee or its delegee may designate in its discretion
from time to time. For purposes of this Plan, the term "Officer" shall mean an
employee who occupies a position in an officer salary grade; references to
employment by the Company shall also mean employment by a Business Unit. The
Committee's selection of a person to participate in this Plan at any time shall
not require the Committee to select such person to participate in this Plan at
any other time.



Performance Awards

2.1     Performance Awards

.
The Committee may, in its discretion, grant Performance Awards to such eligible
persons as may be selected by the Committee.



2.2     Terms of Performance Awards

.
Performance Awards shall be subject to the following terms and conditions and
such additional terms and conditions, not inconsistent with the terms of this
Plan, as the Committee shall deem advisable.



Award Opportunities. The minimum, target and maximum levels of annual award
opportunities applicable to a Performance Award shall be determined by the
Committee.

Performance Measures. The Performance Measures applicable to a Performance Award
for each applicable Performance Period shall be determined by the Committee and
shall be based upon Performance Measures established for the applicable Business
Unit(s) and/or for the Company as a whole.

Performance Periods. A Performance Period shall be a period consisting of three
(3) consecutive fiscal years of the Company, or such other period or periods as
the Committee deems appropriate.

Cash Pay-Outs. Subject to Section 4.7(c) hereof, Performance Awards shall be
settled in cash in such amounts as determined by the Committee and paid by the
Business Unit that employs the Participant and to which the Performance Measures
apply. The Committee's determination of the cash pay-out of a Performance Award
shall be final, binding and conclusive with respect to all persons.

2.3     Termination of Employment or Service

.
Upon a Participant's voluntary resignation or termination for Cause, all
Performance Awards held by the Participant with respect to Performance Periods
that have not been completed as of the date of the Participant's termination of
employment shall be forfeited. In the event a Participant is transferred to
another unit of the Company, or a Participant's employment terminates for a
reason other than voluntary resignation or termination for Cause or a
termination under Section 4.7 hereof, the Participant shall be paid a pro rata
cash pay-out at the conclusion of the applicable Performance Period for each
Performance Award held by the Participant with respect to Performance Periods
that have not been completed as of the date of the Participant's termination of
employment. The amount of the pro rata cash pay-out for such Performance Awards
shall be equal to the cash pay-out that would have been paid to the Participant
if the Participant had remained in employment for the entire Performance Period
multiplied by a fraction the numerator of which is the number of complete
calendar months between the beginning of the Performance Period and the date of
the Participant's termination of employment and the denominator of which is the
number of calendar months in the Performance Period; provided, however, that
such cash pay-out shall not exceed the amount payable with respect to such
Performance Award if the applicable Performance Measures were satisfied at the
target level.



Awards in the Event of Certain Business Unit Dispositions

3.1     IPO.

The Committee may, in its discretion, grant an equity interest award to such
eligible persons as may be selected by the Committee (an "
Equity Interest Award
"). Such Equity Interest Award shall be a right to receive, in the Committee's
discretion, a cash award, an award of restricted common stock of Newco or
options to purchase shares of common stock of Newco, in each case expressed as
the equivalent of a Percentage Interest, which cash, restricted common stock or
options shall be paid or issued on or after the occurrence of an IPO of a
Business Unit and subject to such terms and conditions as the Committee shall
deem advisable
; provided, however,
that no such award of restricted common stock of Newco shall vest and no such
option to purchase shares of common stock of Newco shall be exercisable until at
least one year from the date of its grant. Notwithstanding anything in this Plan
to the contrary, the amount payable to the holder under any Equity Interest
Award, shall be reduced by the aggregate amount that has been earned by the
holder (including amounts payable to the holder but not yet paid) under all
Performance Awards which are in effect at the time (or terminated in connection
with) the IPO and amounts paid or awarded under other long-term incentive plans
of the Company, including, without limitation, the Peoples Energy Corporation
Long-Term Incentive Compensation Plan.



3.2     Divestiture

. The Committee may, in its discretion, grant to such eligible persons as may be
selected by the Committee a right to receive a Percentage Interest on or after
the occurrence of a Divestiture of a Business Unit (a "
Percentage Interest Award
"). Such Percentage Interest Award shall be paid in cash upon or after a
Divestiture of the Business Unit and subject to such terms and conditions as the
Committee shall deem advisable. Notwithstanding anything in this Plan to the
contrary, the amount payable to the holder under any Percentage Interest Award,
shall be reduced by the aggregate amount that has been earned by the holder
(including amounts payable to the holder but not yet paid) under all Performance
Awards which are in effect at the time of (or terminated in connection with) the
Divestiture and amounts paid or awarded under other long-term incentive plans of
the Company during the Performance Periods applicable to such Performance
Awards, including, without limitation, the Peoples Energy Corporation Long-Term
Incentive Compensation Plan. The maximum amount of Percentage Interest Awards
that may be paid to all Participants of a Business Unit under the Plan shall not
exceed an amount equal to three (3) times the dollar amount of the sum of all
such Participants' maximum level of annual award opportunities under Performance
Awards for the Performance Period then most recently established under the Plan.



3.3     No Duplication.

Notwithstanding anything in this Plan or any Equity Interest Award or Percentage
Interest Award to the contrary: (a) in the event of a Divestiture of a Business
Unit, all Equity Interest Awards applicable to such Business Unit shall become
automatically null and void, and Participants employed by such Business Unit
shall only be entitled to payment under applicable Percentage Interest Awards,
if any; and (b) in the event of an IPO of a Business Unit, all Percentage
Interest Awards shall become automatically null and void, and Participants
employed by such Business Unit shall only be entitled to cash, restricted common
stock or options, if any, required to be paid or issued under applicable Equity
Interest Awards.



3.4     Termination of Employment or Service

. All of the terms relating to an Equity Interest Award or a Percentage Interest
Award, or any forfeiture and cancellation of an Equity Interest Award or
Percentage Interest Award upon a termination of employment with the Company or
Newco, as applicable, of the holder of such Award, whether by reason of
disability, retirement, death or other termination, shall be determined by the
Committee and communicated to the recipient of such Award at the time the Award
is granted.



General

4.1     Effective Date

.
This Plan shall be effective as of October 1, 2001;
provided, however
, that the first Performance Period for a Performance Award may begin as of
October 1, 2000
.



4.2     Termination.

This Plan may be terminated by the Board at any time. Termination of this Plan
shall not affect the terms or conditions of any Performance Award granted prior
to termination. All Equity Interest Awards and Percentage Interest Awards that
have not matured as a result of an IPO or Divestiture of a Business Unit as of
the date the Plan is terminated shall be canceled.



4.3     Amendments.

The Board may amend this Plan at any time and in any manner as it shall deem
advisable, subject to any requirement of shareholder approval required by
applicable law, rule or regulation.



4.4     Non-Transferability of Awards

.
No Award shall be transferable other than by will, the laws of descent and
distribution or pursuant to beneficiary designation procedures approved by the
Company. Each Award may be settled during the holder's lifetime only by the
holder or the holder's legal representative or similar person. No Award may be
sold, transferred, assigned, pledged, hypothecated, encumbered or otherwise
disposed of (whether by operation of law or otherwise) or be subject to
execution, attachment or similar process. Upon any attempt to so sell, transfer,
assign, pledge, hypothecate, encumber or otherwise dispose of any such Award,
such Award and all rights thereunder shall immediately become null and void.



4.5     Tax Withholding.

The Company shall have the right to require, prior to the issuance or delivery
of any shares of Common Stock of Newco or the payment of any cash pursuant to an
Award made hereunder, payment by the holder of such Award of any Federal, state,
local or other taxes which may be required to be withheld or paid in connection
with such Award. The Committee may determine that (i) the Company shall withhold
whole shares of Common Stock of Newco which would otherwise be delivered to a
holder, having an aggregate Fair Market Value determined as of the date the
obligation to withhold or pay taxes arises in connection with an Award (the "
Tax Date
"), or withhold an amount of cash which would otherwise be payable to a holder,
in the amount necessary to satisfy any such obligation or (ii) the holder may
satisfy any such obligation by any of the following means: (A) a cash payment to
the Company, (B) authorizing the Company to withhold whole shares of Common
Stock of Newco which would otherwise be delivered having an aggregate Fair
Market Value, determined as of the Tax Date, or withhold an amount of cash which
would otherwise be payable to a holder, equal to the amount necessary to satisfy
any such obligation or (C) any combination of (A) and (B);
provided, however
, that the Committee shall have discretion to disapprove of an election pursuant
to any of clauses (B) and (C) and that in the case of a holder who is subject to
Section 16 of the Exchange Act, the Company may require that the method of
satisfying such an obligation be in compliance with Section 16 and the rules and
regulations thereunder. Any fraction of a share of Common Stock which would be
required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by the holder.



4.6     Restrictions on Shares.

Each Award made hereunder shall be subject to the requirement that if at any
time the Company determines that the listing, registration or qualification of
the shares of Common Stock of Newco subject to such Award upon any securities
exchange or under any law, or the consent or approval of any governmental body,
or the taking of any other action is necessary or desirable as a condition of,
or in connection with, the exercise or settlement of such Award or the delivery
of shares thereunder, such Award shall not be exercised or settled and such
shares shall not be delivered unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company may require that
certificates evidencing shares of Common Stock of Newco delivered pursuant to
any Award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder.



4.7     Acceleration of Performance Awards.



Change in Control of Company. Notwithstanding any provision in this Plan, in the
event of a Change in Control of the Company, the Committee may, but shall not be
required to, make such adjustments to outstanding Performance Awards hereunder
as it deems appropriate, including, without limitation, causing the Performance
Period applicable to any outstanding Performance Award to lapse and the
Performance Award to be paid out either (i) based on actual satisfaction or
attainment of the applicable Performance Measures at such time or (ii) as if the
applicable Performance Measures were satisfied at the minimum, target or maximum
level; provided, however, that, unless an accelerated pay-out of a Participant's
Performance Awards has been made by the Committee in cash pursuant to this
Section 4.7(a) or Section 4.7(b) or in the form of restricted stock or options
to purchase common stock of Newco pursuant to Section 4.7(c), if the holder of
an Award is involuntarily terminated (i) within twenty-four (24) months
following a Change of Control for any reason other than Cause or (ii) within
twelve (12) months following a Change in Control due to the closing of the
Business Unit in which the holder is employed, the Performance Period applicable
to any outstanding Performance Awards granted hereunder shall immediately lapse
and the holder shall be entitled to receive as soon as administratively
practicable thereafter a cash payment from the Company in an amount equal to the
amount payable with respect to such Performance Award if the applicable
Performance Measures were satisfied at the maximum level.

"Change in Control" shall mean any of the following events has occurred:

either (1) receipt by the Company of a report on Schedule 13D, or an amendment
to such a report, filed with the Securities and Exchange Commission ("SEC")
pursuant to Section 13(d) of the Exchange Act disclosing that any person (as
such term is used in Section 13(d) of the Exchange Act) ("Person"), is the
beneficial owner, directly or indirectly, of 20 percent or more of the
outstanding stock of the Company, or (2) actual knowledge by the Company of
facts, on the basis of which any Person is required to file such a report on
Schedule 13D, or to make an amendment to such a report, with the SEC (or would
be required to file such a report or amendment upon the lapse of the applicable
period of time specified in Section 13 (d) of the Exchange Act) disclosing that
such Person is the beneficial owner, directly or indirectly, of 20 percent or
more of the outstanding stock of the Company;

purchase by any Person, other than the Company or a wholly-owned subsidiary of
the Company, of shares pursuant to a tender or exchange offer to acquire any
stock of the Company (or securities convertible into stock) for cash, securities
or any other consideration provided that, after consummation of the offer, such
Person is the beneficial owner (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of 20 percent or more of the outstanding stock of
the Company (calculated as provided in paragraph (d) of Rule 13d-3 under the
Exchange Act in the case of rights to acquire stock);

approval by the shareholders of the Company of (1) any consolidation or merger
of the Company in which the Company is not the continuing or surviving
corporation or pursuant to which shares of stock of the Company would be
converted into cash, securities or other property, other than a consolidation or
merger of the Company in which holders of its stock immediately prior to the
consolidation or merger have substantially the same proportionate ownership of
common stock of the surviving corporation immediately after the consolidation or
merger as immediately before, or (2) any consolidation or merger in which the
Company is the continuing or surviving corporation, but in which the common
shareholders of the Company immediately prior to the consolidation or merger do
not hold at least 90 percent of the outstanding common stock of the continuing
or surviving corporation (except where such holders of common stock hold at
least 90 percent of the common stock of the corporation which owns all of the
common stock of the Company), or (3) any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all or substantially
all the assets of the Company ("Transfer Transaction"), (except where (x) the
Company owns all of the outstanding stock of the transferee entity or (y) the
holders of the Company's common stock immediately prior to the Transfer
Transaction own at least ninety 90 percent of the outstanding stock of the
transferee entity, immediately after the Transfer Transaction), or (4) any
consolidation or merger of the Company where, after the consolidation or merger,
one Person owns 100 percent of the shares of stock of the Company (except where
the holders of the Company's common stock immediately prior to such merger or
consolidation own at least 90 percent of the outstanding stock of such Person
immediately after such consolidation or merger); or

a change in the majority of the members of the Board within a 24-month period,
unless the election or nomination for election by the Company's shareholders of
each new director was approved by the vote of at least two-thirds of the
directors then still in office who were in office at the beginning of the
24-month period.



 b. Certain Sales or Closing of Business Units. Notwithstanding any provision in
    this Plan, in the event of a sale of 50 percent or more of the voting
    securities or assets of the Business Unit (other than an IPO) or the closing
    of a Business Unit by the Company because of a decision to discontinue
    funding or a change in the Company's business strategy, each outstanding
    Performance Award granted hereunder to employees of such Business Unit or
    with respect to the performance of such Business Unit shall be surrendered
    to the Company by the holder thereof, and each such Award shall be canceled
    immediately by the Company, and the holder shall receive, within a specified
    period of time from the occurrence of the Divestiture or closing of such
    Business Unit, a cash payment from the Company in an amount equal to the
    amount payable with respect to such Performance Award if the applicable
    Performance Measures for all then-pending Performance Periods were satisfied
    at the target level. In the event that a Business Unit is closed by the
    Company due to poor performance, each outstanding Performance Award granted
    hereunder to employees of such Business Unit or with respect to the
    performance of such Business Unit shall be surrendered to the Company by the
    holder thereof, and each such Award shall immediately be canceled by the
    Company, and the holder shall receive, within a specified period of time
    from the closing of such Business Unit, a cash payment in an amount equal to
    the amount payable with respect to such Performance Award based on the
    actual satisfaction or attainment of the Performance Measures at such time,
    but no more than the target level.

    

    IPO of Business Units. Notwithstanding any provision of this Plan, in the
    event of an IPO of a Business Unit, each outstanding Performance Award
    granted hereunder to employees of such Business Unit or with respect to the
    performance of such Business Unit may, in the Committee's sole discretion
    and subject to compliance with all applicable securities laws, be required
    to be surrendered to the Company by the holder thereof upon notice from the
    Company and in such event each such Award shall be canceled immediately by
    the Company, and the holder shall receive within a specified period of time
    after the occurrence of the IPO, shares of restricted common stock in Newco
    or options to purchase shares of common stock of Newco, or a combination
    thereof, in such number as is equal in value (as determined by the Committee
    in its sole discretion) to the amount payable in cash with respect to the
    Performance Award if the applicable Performance Measures were satisfied at
    the target level.

4.8     No Right of Participation or Employment

. No person shall have any right to participate in this Plan. Neither this Plan
nor any Award made hereunder shall confer upon any person any right to continued
employment by the Company or a Business Unit or affect in any manner the right
of the Company or Business Unit to terminate the employment of any person at any
time without liability hereunder.



4.9     Rights as Shareholder

. No person shall have any rights as a shareholder of a Business Unit with
respect to any shares of Common Stock or other equity security of a Business
Unit which is subject to an Award hereunder unless and until such person becomes
a shareholder of record with respect to such shares of Common Stock or equity
security.



4.10     Governing Law; Venue

. This Plan, each Award hereunder, and all determinations made and actions taken
pursuant thereto, shall be governed by the laws of the State of Illinois and
construed in accordance therewith without giving effect to principles of
conflicts of laws. A PARTICIPANT'S PARTICIPATION IN THE PLAN OR ACCEPTANCE OF AN
AWARD SHALL CONSTITUTE THE PARTICIPANT'S IRREVOCABLE CONSENT THAT ALL DISPUTES
ARISING OUT OF OR RELATED TO THE PLAN OR ANY AWARDS SHALL BE RESOLVED
EXCLUSIVELY BY THE STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS, AND
THAT THE PARTICIPANT IRREVOCABLY SUBMITS TO THE ORIGINAL, EXCLUSIVE JURISDICTION
OF THE STATE AND FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS WITH REGARD TO ANY
CONTROVERSY IN ANY WAY RELATING TO THE PLAN OR ANY AWARDS.



4.11     Foreign Employees

. Without amending this Plan, the Committee may grant Awards to eligible persons
who are foreign nationals on such terms and conditions different from those
specified in this Plan as may in the judgment of the Committee be necessary or
desirable to foster and promote achievement of the purposes of this Plan and, in
furtherance of such purposes the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws in other countries or jurisdictions in which
the Company or the Business Units operate or have employees.

